DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller (U.S. Patent 6,171,083), in view of Nishihata et al. (U.S. Patent 6,545,081).  
Regarding Claims 12 and 16-19, Schuller shows that it is known to carry out a method for making a liner member for a fluid pump (Abstract) comprising injection molding the liner of desired configuration (Column 1, lines 22-67; Column 2, lines 1-19: injecting, cooling, removing steps are known method steps of injection molding processes) which comprises injecting a fiber reinforced polymer under molding conditions which are reasonably interpreted to be appropriate to the particular molding material (Column 3, lines 14-21).  Schuller does not specifically describe the molding conditions or desired fiber orientation, however it would have been obvious to one of ordinary skill in the art to choose appropriate temperatures and pressures which would be optimal for the chosen molding material  and desired article composition, and because where the general conditions of a claim (injection molding processes) are described in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).  Further, Schuller does not specifically describe molding an article with the claimed dimensions.  However, it would have been obvious to one of ordinary skill in the art to use Schuller’s process to create a molded article of desired dimensions in order to satisfy the customer’s specifications.  Schuller does not show the claimed amount of carbon fiber.  Nishihata shows that it is known to carry out 
Regarding Claim 13, Schuller shows the method of claim 12, but he does not show the claimed polymer.  Nishihata shows that it is known to create a molded article which comprises polyether ether ketone (Column 6, lines 33-38).  It would have been obvious to one of ordinary skill in the art to use Nishihata’s material in Schuller’s method in order to impart the physical and chemical characteristics of the resin to the final molded article.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13 and 16-19 have been considered but are moot because the arguments are concerned with the claims as-amended which required further consideration and search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742